Citation Nr: 0110268
Decision Date: 03/30/01	Archive Date: 04/17/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-15 706A	)	DATE MAR 30, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier that October 21, 1996, for the award of service connection for post-traumatic stress disorder (PTSD).

(The issues of whether disability compensation overpayment in the amount of $15,673.88 was properly created and whether there was clear and unmistakable error in the May 1984 decision of the Board of Veterans' Appeals which denied a claim for entitlement to service connection for a psychiatric disorder are the subject of separate Board of Veterans' Appeals decisions.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to July 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 1997 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted entitlement to service connection for PTSD effective from the date of the veterans claim.  Subsequently, the veteran perfected an appeal as to entitlement to an earlier effective date.

The Board notes that the veteran also perfected an appeal as to the issue of entitlement to an increased rating for PTSD, but that in May 1998 the RO granted entitlement to a 100 percent disability rating effective from the date of the veterans claim to reopen the issue of entitlement to service connection for PTSD.  Therefore, the Board finds all matters as to the increased rating claim are resolved and that no appellate review is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  In May 1984 the Board denied the veterans claim for entitlement to service connection for a psychiatric disorder.

3.  The veteran requested his claim be reopened by correspondence dated in March 1987 but did not submit new and material evidence to reopen his claim for entitlement to service connection for PTSD within one year of VA correspondence in June 1987.

4.  The veterans request to reopen his claim for PTSD was received by the RO on October 21, 1996.


CONCLUSION OF LAW

An effective date earlier than October 21, 1996, for the award of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In May 1982, the San Diego, California RO denied the veterans claim seeking entitlement to service connection for PTSD.  He was notified of that decision by letter dated in June 1982.  He did not appeal that decision within one year of notification.  

In May 1984, the Board denied the veterans claim for entitlement to service connection for a psychiatric disorder.  The decision noted that the record included no diagnosis of PTSD.

In written correspondence dated in March 1987, the veteran, inter alia, requested that his claim for entitlement to service connection for PTSD be reopened.

VA correspondence in June 1987 notified the veteran that new and material evidence was required to reopen his claim for entitlement to service connection for PTSD and that such evidence must be received within one year of that correspondence to preserve the earlier date of his claim.  No subsequent evidence related to the issue of entitlement to service connection for PTSD was received from the veteran or added to the claims file within that one year period.

In October 1996 the veteran requested entitlement to service connection for PTSD based upon VA treatment records.  Subsequently, the RO accepted the veterans claim to reopen as received on October 21, 1996.

Analysis

Generally, the effective date of an award of compensation for an original or reopened service connection claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  

Under VA law where evidence requested in connection with a request to reopen a claim is not furnished within one year after the date of request, the claim will be considered abandoned and further action will not thereafter be taken until a new claim is received.  38 C.F.R. § 3.158(a) (2000).

Based upon the evidence of record, the Board finds no basis for an earlier effective date for the grant of service connection for PTSD.  The veteran has been awarded the date of receipt of his claim and entitlement did not arise earlier than that date.  The Board notes the veteran did not submit new and material evidence to reopen his claim for entitlement to service connection for PTSD within one year of VA correspondence in June 1987.  Therefore, his May 1987 correspondence may not be considered for an earlier effective date.  See 38 C.F.R. § 3.158(a). 

An effective date earlier than October 21, 1996, for service connection for PTSD may not be assigned.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


                                                                   (CONTINUED ON NEXT PAGE)
 
ORDER

An effective date earlier than October 21, 1996, for the award of service connection for PTSD is not warranted.  The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


  
